DOWD, Presiding Judge.
Movant appeals the denial of his Rule 24.035 motion without an evidentiary hearing. We affirm.
Movant, Lamont Griffin, pleaded guilty in March of 1983 to second degree murder, assault, and robbery. Since appellant’s sentence was pronounced prior to January 1, 1988, the time requirements contained in Rule 24.035(/) mandate that his motion must be filed on or before June 30, 1988. On July 1, 1988 movant’s pro se Rule 24.-035 motion was received by the clerk. *902Movant claims that he delivered his motion to prison officials on June 28, 1988. On October 25, the court dismissed his motion as untimely filed. We affirm.
Appellate review of the dismissal of Rule 24.035 motion is limited to a determination of whether the findings and conclusions of the motion court are clearly erroneous. Rule 24.035(j); Richardson v. State, 719 S.W.2d 912, 915 (Mo.App.1986). The time requirements contained in Rule 24.035 are mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989).
In his first point, appellant contends that the court should have used its inherent power to accept this motion even though it was not timely filed. Appellant’s point has no merit since the time requirements for a 24.035 motion are mandatory. Id. Point denied.
Appellant’s second point seems to argue that the mandatory time requirements are unconstitutional. This issue has already been considered and rejected by the Missouri Supreme Court. Id. Point denied.
Since the movant’s motion is not considered filed at the time of mailing but rather when the motion is received in the clerk’s office, the motion court properly dismissed appellant’s motion as untimely filed. Morant v. State, 783 S.W.2d 139, 140 (Mo.App.1989).
The judgment is affirmed.
SIMON, C.J., and JOSEPH J. SIMEONE, Senior Judge, concur.